Citation Nr: 1602301	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to August 21, 2006, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a TDIU, effective June 24, 2010. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2009;a transcript of the hearing is associated with the record.  

In a May 2013 decision, the Board, in relevant part, granted an earlier effective date of August 21, 2006, for the grant of TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the May 2013 Board decision insofar as it denied a TDIU prior to August 21, 2006, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Partial Remand (JMPR). 

The appeal was remanded by the Board in October 2014, consistent with instructions in the JMPR, to the Agency of Original Jurisdiction (AOJ).  It has been returned to the Board for appellate review.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMPR, the ultimate factual finding as to the aggregate effect of a Veteran's service-connected disabilities, or whether TDIU is warranted, is to be made by the Board and not by a medical examiner, and the need for a combined-effects medical opinion to evaluate whether a Veteran with multiple service-connected disabilities is entitled to TDIU must be evaluated on a case-by-case basis and does not serve as a per se requirement.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet.App. 376, 381-82 (2013); 38 C.F.R. § 4.16.  Nonetheless, the parties found that a retrospective medical opinion was required because there was no medical opinion of record remarking upon whether the Veteran's service-connected disabilities alone or together, absent his non-service-connected disabilities, rendered him unable to obtain or sustain substantially gainful employment prior to August 21, 2006, and such was necessary under the unique facts of this case.  

Thus, the October 2014 remand directed that an opinion be obtained from an appropriate medical professional qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment for the period from May 22, 2004, to August 21, 2006.  The examiner was to address the Veteran's functional limitations due to his service-connected disabilities, singularly or jointly, as it/they related to his ability to function in a work setting and to perform work tasks from May 22, 2004, to August 1, 2006. 

While the February 2015 opinion obtained in response to the Board's remand adequately addressed the Veteran's functional occupational limitations prior to August 2006, the examiner stated that she was not qualified to offer a similar opinion regarding the impact of service-connected depression on the Veteran's employability, and indicated that a mental health professional should be consulted.

Such has not been accomplished, and hence the Board cannot find even substantial compliance with the terms of the October 2014 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a properly qualified mental health professional for complete review; if the reviewer does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The reviewer must comment on the impact of the service-connected depression and low back disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.) for the period prior to August 21, 2006.

A full and complete rationale for all opinions expressed is required.  If the reviewer feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




